DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 15-27 are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 June 2020 has been entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is U.S. Pre-grant Publication 2011/0060066 to Yokota et al. cited in previous Office action (herein Yokota).  Yokota teaches an emulsion composition for a vibration damper comprising an emulsion polymerization of monomer components (abstract).  Yokota teaches that the emulsion polymerization is preferably an acrylic copolymer (paragraph 0045).  Yokota teaches that the composition also comprises a foaming agent (paragraph 0178) and an aqueous crosslinking agent that can be a blocked isocyanate (paragraph 0188).  Yokota also teaches that the composition can include an anionic surfactant (paragraph 0014) that can be sodium dodecylbenzene sulfonate (paragraph 0145).  However, Yokota is silent as to there being an epoxy silane present as a crosslinking agent.  As demonstrated in the Declaration filed under 37 CFR 1.132 on 14 May 2020 (herein the Zhang declaration), the inclusion of an epoxy silane crosslinking agent improves the physical properties of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claims 27 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 25 April 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783